
Exhibit 10.5
 

 
TANDY LEATHER FACTORY, INC.
THIRD AMENDMENT TO
2007 DIRECTOR NON-QUALIFIED STOCK OPTION PLAN


This Third Amendment (this “Amendment”), was adopted by the Board of Directors
(the “Board”) of Tandy Leather Factory, Inc., a Delaware corporation (the
“Company”), as of February 11, 2014 (the “Effective Date”) and amends the 2007
Director Non-Qualified Stock Option Plan of the Company dated as of March 22,
2007 (the “Original Plan”), as amended by that certain Amendment to 2007
Director Non-Qualified Stock Option Plan dated as of May 3, 2010 (the “First
Amendment”), and as further amended by that certain Second Amendment to 2007
Director Non-Qualified Stock Option Plan dated as of October 7, 2010 (the
“Second Amendment” and, together with the Original Plan and the First Amendment,
the “Plan”).
 
Recitals
 
A.           The Company adopted the Original Plan as of March 22, 2007.
 
B.           On May 22, 2007, at a duly held meeting of the stockholders of the
Company, the stockholders of the Company ratified and affirmed the Original
Plan.
 
C.           The Company adopted the First Amendment as of May 3, 2010.
 
D.           The Company adopted the Second Amendment as of October 7, 2010.
 
E.           The Board has deemed it to be in its best interest of the Company
to modify the Stock Option grant schedule set forth in Article 4 of the Plan.
 
F.           Article 10 of the Plan provides that the Plan may be amended by the
Board without the approval of the stockholders of the Company with certain
exceptions.
 
G.           The Plan is being amended to set forth a new Stock Option grant
schedule as more particularly set forth below.
 
Amendment
 
The Plan is hereby amended as follows:
 
1.           Definitions.  Unless otherwise defined herein, terms utilized
herein which are defined in the Plan shall have the meanings ascribed to them in
the Plan.
 
2. Amendment to Article 4 of the  Plan.  The first paragraph of Article 4 of the
Plan is hereby amended to read in its entirety as follows:
 
 
The Committee may grant Stock Options as follows: (i) on March 22, 2014, and on
March 22 of each calendar year thereafter, a Stock Option for 3,000 shares of
Common Stock may be granted to each individual who is serving as an outside
director of the Company or any Subsidiary on that date; and (ii) if an
individual first becomes an outside director of the Company or any Subsidiary
within six months after March 22 of a year, such individual may be granted a
Stock Option for 3,000 shares of Common Stock immediately upon becoming an
outside director. The Committee shall not grant Stock Options under any other
circumstances. Notwithstanding the foregoing, the decision to grant or not grant
Stock Options in any given year as provided herein shall be made by the
Committee in the Committee’s discretion.

 
3.           Effective Date.  This Amendment shall become effective as of the
Effective Date.
 
4.           No Other Amendments.  Except as expressly amended hereby, the Plan
shall continue in full force and effect in accordance with the terms and
provisions thereof.
 
5.           Headings.  The headings of the various sections of this Amendment
are for convenience of reference only and do not constitute a part hereof and
shall not be interpreted or construed to affect the meanings or construction of
any provision hereof.
 
6.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflict-of-laws principles.
 


IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
Effective Date.


 
TANDY LEATHER FACTORY, INC.





By:           /s/ Shannon L.
Greene                                                     
Shannon L. Greene,
Chief Financial Officer and Treasurer


ATTEST:


/s/ William M. Warren


William M. Warren,
General Counsel and Secretary






 


 
